Citation Nr: 1746560	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for chronic bronchitis. 

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued an evaluation of 30 percent for chronic bronchitis and denied a temporary total evaluation based on hospitalization or treatment for a service-connected disability.  The Veteran was provided a hearing in August 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's chronic bronchitis does not rise to the level of FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); or FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requiring outpatient oxygen therapy.

2.  The Veteran was not hospitalized for 21 days after his right-sided pleural effusion thoracoscopic surgery in February 2008, and the Veteran's subsequent treatment did not require at least one month of convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for chronic bronchitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6600 (2016).

2.  The criteria for a temporary total rating under 38 C.F.R. §§ 4.29  and 4.30 for hospitalization in excess of 21 days and treatment requiring convalescence for the February 2008 right-sided pleural effusion thoracoscopic surgery are not met.  38 U.S.C.A. §§1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.




A.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).





Factual Analysis 

The Veteran's service-connected chronic bronchitis is currently rated under Diagnostic Code (DC) 6600 of the Diseases of the Trachea and Bronchi.  See 38 C.F.R. § 4.97, DC 6600 (2016). 

Under the applicable rating criteria, a 10 percent rating applies for FEV-1 (Forced Expiratory Volume in one second) of 71 to 80 percent predicted, or FEV-1/FVC (Forced Vital Capacity) of 71 to 80 percent, or DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 66 to 80 percent predicted.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicated. 

A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

Finally, a 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent predicted, or there is maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  Id.

When evaluating respiratory conditions based on pulmonary function testing, post-bronchodilator (post) results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results (pre).  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96 (d)(5).  Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(6).

The Board notes that the Veteran has also been diagnosed with chronic obstructive pulmonary disease (COPD).  When any respiratory limitation or pulmonary function testing results are caused by a nonservice-connected disability and it is not possible to separate the effects of the service-connected disability from that non-service connected condition, the Board will resolve such signs and symptoms to be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the symptoms of the Veteran's COPD will be rated as part of his service-connected chronic bronchitis under the assigned Diagnostic Code 6600. 

Here, the Veteran is evaluated as 30 percent disabling.  The Veteran received a VA examination in April 2008.  The examiner noted the Veteran had frequent bronchitis characterized by a fever and a cough with yellow sputum which occurred approximately four times a year.  The examiner noted the Veteran had right-sided pleural effusion in July 2007 and subsequently had video-assisted thoracic surgery, pleural biopsy, a talc pleurodesis, and right lower lobe decortication in February 2008. 	The examiner noted the February 2008 procedure revealed the Veteran had chronic lung inflammation with no evidence of malignancy.  The examiner stated the Veteran was a firefighter and received a letter from his firefighter physician that stated he could not perform his duties due to shortness of breath.  The Veteran stated he had occasional episodes where he woke up at night short of breath.  The Veteran further stated normal walking did not induce shortness of breath; however, he had not been able to do aerobic running within the last year.  The examination revealed the Veteran was able to walk without shortness of breath with normal station and gait.  He was able to lie flat on the examining table without difficulty, his blood pressure was 160/86, and his pulse was 76 and regular.  The examination further showed his breath sounds were vesicular without adventitial sounds of rubs, rhonchi, or rales.  There were no murmurs; his heart sound was physiologically split and there was no increased jugular venous pulse.  The examiner diagnosed the Veteran with chronic bronchitis with history of COPD and recent unexplained pleural effusion.  The examiner opined that the Veteran's pleural effusion would be less likely than not related to either chronic bronchitis or pulmonary emphysema even though an etiology was not determined by thoracic surgery and the only pathological diagnosis from the laboratory was "chronic lung inflammation."  The examiner further opined that this would not be a characteristic of chronic bronchitis and it was less likely as not that it was due to a result of chronic bronchitis.  The examiner ordered pulmonary function test (PFTs) which revealed that FEV-1/FVC post was 64 percent, and pre was at 61 percent, and the FEV-1 was 66 percent post. 

In August 2012, the Veteran received another VA examination.  The examiner noted the Veteran's respiratory condition did not require use of oral or parenteral corticosteroids but did need inhaled medications for inhalational bronchodilator therapy daily.  The condition also required the Veteran to use antibiotics for bronchial infections twice a year.  The Veteran further did not require outpatient oxygen therapy.  The examiner stated the Veteran did have asthma but had not had any asthma attacks within the last 12 months.  The examiner noted the Veteran had been diagnosed with chronic bronchitis and COPD.  PFTs were performed and revealed the Veteran's post FEV-1 was 64.2 percent and pre was 61.6 percent.  The Veteran's FEV-1/FVC was post 70 percent and was pre 64 percent.  The examiner noted that the FEV-1 percent was the most accurate reflection of the Veteran's disability.  The examiner opined that the Veteran's condition did impact his work by only allowing him to do no more than light exertion.  The examiner opined that the Veteran's COPD was at least as likely as not incurred in or caused by the claimed in-service illness, chronic bronchitis.  The examiner stated that the records indicated a pre-existing respiratory history and the term COPD encompassed both emphysema and chronic bronchitis, so the COPD was not a new or separate disease since they were all in the spectrum of obstructive pulmonary disease.  The examiner further classified the COPD as moderate, not severe. 

In June 2012, the Veteran provided private medical records.  The medical records contained PFTs, which showed the Veteran had a FEV-1/FEVC of 70 percent post and a pre of 64 percent.  The Veteran further had a post DLCO of 100.3 percent.  The private physician concluded that there was moderate airway obstruction.  The Veteran's lack of response to bronchodilators may indicate a refractory state.  The physician further stated increased diffusing capacity would be consistent with asthma or a cardiovascular process such as left heart failure or shunting and the absence of overinflation suggested a restrictive process such as pleural or chest wall disease. 

In September 2014, the Veteran provided private PFTs.  The PFTs showed the Veteran had a pre FEV-1/FVC of 68 percent and a FEV-1 of 63 percent; post percentages were not provided.  Additionally, no DLCO percentages were provided. The Veteran provided further private medical records from September 2015 to February 2017, but no PFTs were provided with them.  The Board notes that the records did consistently diagnose the Veteran with COPD with dyspnea and chronic bronchitis, chronic abnormal CT infection risk and multiple prior pneumonias, and mixed lung disease with both COPD and parenchymal restriction due to lung scarring. 

In August 2017, the Veteran was provided a hearing.  The Veteran testified that since 2003 when he was first rated at 30 percent, his symptoms had increased in severity, including needing surgery in February 2008.  He stated he currently used inhalers, albuterol, Spiriva, and a few other things as medication for his condition. The Veteran testified that he used the inhalers daily.  He further stated that he could only walk now and he only walked 1/4 mile or less, with the need to stop for half an hour because he couldn't catch his breath.  He further testified that he got sick often and a cold often turned into pneumonia which caused him to be disabled for sometimes two weeks at a time.  The Veteran additionally stated that heat and humidity impacted his walking by making it difficult, including going up in elevation which was unbearable for him.  He stated his illnesses occurred at least three times a year.  He also stated that he experienced coughing up phlegm every morning, pain in his right lung daily, and shortness of breath and severe panic attacks nightly.  The Veteran also stated that his walking distance had gotten shorter through the years, especially since his February 2008 surgery.  He stated that he retired from his job as a firefighter in 2012 and stated his lung problems were a contributing factor.  He also testified that he had not been to an emergency for this condition in over two years. 
 
After the hearing, the Veteran provided PFTs from his private physician in August 2017.  The Veteran's post FEV-1/FVC percentage was 70 and his pre FV1/FVC was 76 percent.  His DLCO was 89 percent.  The private physician concluded the Veteran had moderate airway obstruction and his lung volumes were reduced, indicating concurrent restrictive process. 

After consideration of the medical and lay evidence, the Board finds that an evaluation in excess of 30 percent is not warranted.  As mentioned above, under 38 C.F.R. § 4.97, DC 6600,  a rating of 60 percent is provided when PFTs show FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent predicted, or there is maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  

The Board finds that the evidence of record does not support a rating of 60 percent or 100 percent.  For all examinations, the Veteran's PFTs never showed a FEV-1 of 40 to 55 percent predicted, FEV1/FVC of 40 to 55 percent, DLCO of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (cardiovascular limit).  Nor did they show FEV-1 less than 40 percent of predicted value, or FEV1/FVC less than 40 percent, or DLCO less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or right heart failure or ventricular hypotrophy, or pulmonary hypertension, or episodes of acute respiratory failures; or requirement of outpatient oxygen therapy.

The Veteran's PFTs consistently stayed in the FEV-1/FVC 56 to 70 percent range and the DLCO range of 56 to 65 percent (or better).  Additionally, the VA examiners, as well as the private physicians, often referred to the Veteran's symptoms as moderate, not severe or more. 

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms have gotten worse.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's symptoms have worsened to certain severity requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1).

Here, the Veteran's chronic bronchitis has not been shown to be more severe than what is reflected by the assigned rating.  The schedule accounts for the symptoms attributed to his condition under the forced expiratory volumes, forced vital capacity, diffusion capacity of the lung for carbon monoxide by the single breath method tests, as well as the maximum exercise capacity oxygen consumption tests, the need for oxygen therapy, right heart failure, pulmonary hypertrophy, or pulmonary hypertension.  See 38 C.F.R. § 4.97, DC 6600.  Further, there is no indication that the Veteran's condition is otherwise exceptional or unusual vis-à-vis the schedular criteria, or that it is not adequately compensated by the assigned disability rating. 

Accordingly, the Veteran's claim for an increased disability rating does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Veteran's condition has not shown exceptional symptoms, has not required constant hospitalization, and was consistently referred to by examiners and his private physician as moderate, not severe.  Therefore, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability and extraschedular consideration is not warranted.

B.  Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  This increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29 (b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29 (c).

Total temporary ratings can also be assigned based on convalescence following surgical procedures.  Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned when it is established by report or hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, due to medical evidence showing that: 1) the veteran underwent surgery necessitating at least one month of convalescence; 2) there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or 3) there is immobilization by cast, though no surgery, of one or more major joints.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

Here, the evidence of record does not indicate the Veteran was hospitalized for a period of 21 days or experienced post-surgery convalescence.  The Veteran received a video-assisted thoracic surgery for his right-sided pleural effusion in February 2008.  The evidence of record shows the Veteran was transferred to the short-stay interventional unit post-surgery, where he spent only nine days.  Further, during his stay, the Veteran continued to improve and his lab results remained within normal limits.  After nine days, the Veteran was discharged in stable condition with instructions to follow up with the thoracic surgery clinic with anterior posterior and lateral chest ray and to stay away from swimming or pools of water for one week; no mention of further treatment or need for additional recovery time was given.  Lastly, the evidence of record does not show the Veteran suffered postoperative residuals such as incomplete healed wounds, therapeutic immobilization of one or more major joints, immobilization by a cast, need for a body cast, home confinement, or necessity of crutches or a wheel chair. 

After consideration of the evidence, the Board finds a temporary total rating is not warranted and the preponderance of evidence is against the claim. The benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Entitlement to an increased rating in excess of 30 percent for chronic bronchitis with chronic obstructive pulmonary disease is denied.

Entitlement to a temporary total disability rating is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


